 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE MERIT MEDICAL SYSTEMS, INC.           Case No. 8:19-02326 DOC (ADS)
     SECURITIES LITIGATION
12

13                                               AMENDED ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
14                                               UNITED STATES MAGISTRATE JUDGE
                                                 AND DISMISSING CASE
15

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Consolidated Class

18   Action Complaint, Defendants’ Motion to Dismiss Consolidated Class Action Complaint,

19   Plaintiffs’ Opposition to Defendants’ Motion to Dismiss the Consolidated Class Action

20   Complaint, Defendants’ Reply Brief in Support of their Motion to Dismiss the

21   Consolidated Class Action Complaint, and all related filings, along with the Report and

22   Recommendation of the assigned United States Magistrate Judge dated March 16, 2021

23   [Dkt. No. 69], Defendants’ Written Objections to the March 16, 2021 Report and

24   Recommendation [Dkt. No. 73], and Plaintiffs’ Response to Defendants’ Objections to
 1   Report and Recommendation of Magistrate Judge [Dkt. No. 76]. Further, the Court has

 2   engaged in a de novo review of those portions of the Report and Recommendation to

 3   which objections have been made.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

 6                No. 69] is accepted;

 7         2.     Defendants’ Motion to Dismiss Consolidated Class Action Complaint [Dkt.

8                 No. 56] is denied; and

 9         3.     Defendants’ objections [Dkt. No. 73] are overruled.

10

11   DATED: May 3, 2021                  ____________________________________
                                         THE HONORABLE DAVID O. CARTER
12                                       United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
